Citation Nr: 1514666	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  12-30 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a chronic lung disorder.


REPRESENTATION

Appellant represented by:	Byron Dinkla, Agent


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 2003 to July 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to obtain a VA addendum opinion.

In this case, service treatment records (STRs) reflect a May 2003 Report of Medical Examination for enlistment.  The Veteran's lungs and chest were noted as normal.  He was deemed qualified for service.  On the Veteran's May 2003 Report of Medical History for enlistment, he denied a history of asthma or any breathing problems related to exercise, shortness of breath, bronchitis, wheezing or problems wheezing, being prescribed or using an inhaler, a chronic cough or cough at night, or chronic or frequent colds.  An April 2004 document entitled "Medical Board in the Case of [the Veteran]" shows that the Veteran's mother was known to have polycystic kidney disease.  The Veteran was observed to have had "some pulmonary problems intermittently, but none of any real significance."  A contemporaneous CT scan taken of the Veteran's abdomen and pelvis indicated that "lung bases demonstrated some prominence to the bronchi in the left base with some thickening of walls and perhaps very minimal bronchiectasis in the left base."  Diagnostic testing further demonstrated polycystic kidney disease bilaterally.  The Veteran's diagnoses included ilioinguinal neuralgia, right groin, status post right inguinal repair, asymptomatic polycystic kidney disease, and recurrent pneumonia, currently resolving.   The Medical Board opined that the ilioinguinal neuralgia would be resolved at some point in time allowing the Veteran to return to his pre-surgery activity but that such was not likely to occur within the near future.  Therefore, the Medical Board opined that the Veteran be referred to the Physical Evaluation Board (PEB) for disposition.  In May 2004, the PEB recommended that the Veteran be separated from active duty with severance pay.  Conditions that were found not separately unfitting and that did not contribute to his determined unfitting condition of right groin ilioinguinal neuralgia, status post right inguinal repair were recurrent pneumonia, asymptomatic multiple liver cysts, and asymptomatic polycystic kidney disease.  Several other STRs show that the Veteran presented for treatment with complaints of a productive cough, coarse breath sounds, diagnoses of bronchitis and recurrent and resolving pneumonia.  
 
The Veteran underwent a VA examination in October 2010.  He reported that while in basic training, he became ill.  He stated that he was coughing and producing mucous.  He reported that he went to sick call and was told that he had pneumonia.  The Veteran related that he had five episodes of pneumonia in six months and remained on light duty for most of the time.  He indicated that whenever he returned to full duty he developed pneumonia.  He had a history of productive cough that was purulent or mucopurulent, wheezing, fever, night sweats, hemoptysis or bronchiectasis.  His hemoptysis was occasional and moderate.  The Veteran was diagnosed with chronic obstructive pulmonary disease (COPD) with recurrent pneumonia and bronchiectasis.  Upon review of the Veteran's claims file, the examiner indicated that the Veteran did indeed have bronchiectasis on imaging studies and was prone to recurrent upper and lower respiratory infections.  The examiner noted that the record was also clear that he had these infections while in the service.  However, the examiner pointed out that the Veteran had imaging studies of his abdomen and pelvis as part of his evaluation for abdominal pain from his inguinal hernia surgery and that at that time, multiple cysts on his kidneys and liver were noted.  The examiner also indicated that the Veteran's mother was known to have polycystic kidney disease and thus, concluded that the Veteran was also suffering from polycystic kidney disease.  The examiner explained that such condition was a congenital autosomal dominant condition that was inherited and therefore, existed prior to the Veteran's enlistment.  The examiner further stated that "bronchiectasis and the tendency to respiratory infection is a well-known association of this inherited disease.  Therefore, the bronchiectasis is also a pre-existing condition as it is associated with a pre-existing non-service connected condition."  The examiner concluded that the Veteran's pneumonia was aggravated by the bronchiectasis which is associated with the pre-existing non-service connected of polycystic kidney disease.  In conclusion, it was opined that the Veteran's current pneumonia was not caused by or a result of the in-service diagnosis of pneumonia.  

Specifically, the Veteran contends that he has a lung disorder, to include bronchiectasis and pneumonia, which was aggravated by a pre-existing condition during service.  See December 2012 Supplemental Argument to Notice of Disagreement.  

The Board points out that every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111.
 
In Crowe v. Brown, 7 Vet. App. 238 (1994), the Court indicated that the presumption of soundness attaches only where there has been an induction medical examination, and where a disability for which service connection is sought was not detected at the time of such examination.  Here, the presumption attaches because, as noted above, the Veteran's lungs and chest were normal upon his enlistment examination.  In this case, the medical evidence does not clearly and unmistakably show that the Veteran had a lung disorder prior to service, using the standard laid out above.  Again, the Veteran's enlistment examination was silent as to any lung problems, to include bronchiectasis or pneumonia.  As such, the Board finds that the evidence does support that any claimed lung disorder clearly and unmistakably pre-existed service, and the Veteran is considered sound. 

Thus, it must now be determined whether the Veteran's current lung disorder (COPD) with recurrent pneumonia and bronchiectasis is related to service.  Although the October 2010 VA examiner stated that the Veteran's current pneumonia was not caused by or a result of the in-service diagnoses of pneumonia, no further rationale for this opinion was provided, as he only discussed reasons related to an in-service diagnosis of polycystic kidney disease.  Furthermore, the examiner did not provide an opinion and rationale regarding the Veteran's current diagnosis of COPD.     

Without further clarification, the Board cannot determine whether the Veteran's lung disorder had its onset in-service or otherwise is related to active service.  See Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, the Board finds that, on remand, a VA medical opinion should be obtained in order to determine the etiology of the Veteran's lung disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Lastly, any records of VA treatment must also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all VA medical records and associate them with the paper or virtual claims file. 

All efforts to obtain these records must be documented.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.  The Veteran should also be given opportunity to present any private treatment records.

2. After the foregoing, obtain a VA medical opinion to determine the nature and etiology of the Veteran's chronic lung disorder, to include COPD with recurrent pneumonia and bronchiectasis.  A copy of this remand and all relevant medical records should be made available to the examiner. 

The examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current lung disorder, to include COPD with recurrent pneumonia and bronchiectasis, had its onset in service or is related to any in-service disease, event, or injury, to include the in-service treatment for productive cough, recurrent pneumonia, and bronchitis.

For purposes of this opinion, the VA examiner is to presume that the Veteran's current lung disorder did not pre-exist service.

The examiner should consider the Veteran's service treatment records; the October 2010 VA examination report; the Veteran's lay and buddy statements; and any other relevant information.  Additionally, the examiner should discuss any lay statements by the Veteran regarding chronicity of symptomatology when discussing the offered opinion.

If the examiner is unable to provide an opinion without a resort to speculation even with the parameters set forth above, then a thorough explanation as to why an opinion cannot be rendered should be provided.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.
3. The AOJ should review the opinion to ensure that it contains the information and opinions requested in this remand and is otherwise complete.
 
4. If the benefit sought remains denied, the AOJ should issue a supplemental statement of the case.  After the Veteran and his representative are given an opportunity to respond, the case should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




